                      Case 5:21-cv-03940 Document 1 Filed 05/25/21 Page 1 of 7



     ROBERT F. BUZZARD, Esq. SBN 303357
 1   CALIFORNIA INJURY AGENCY
     729 1st Street, Suite D
 2   Brentwood, CA 94513
     Phone: (866) 465-2999
 3   Fax: (925) 289-8846
 4
     Attorney for Plaintiff(s).
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10
     ALLEN CHAN and MARGARETTE                               Case No.:
11   CHAN,
                                                             COMPLAINT FOR PERSONAL
12        Plaintiff                                          INJURIES; PLAINTIFFS REQUEST
            v.                                               TRIAL BY JURY ON ALL COUNTS
13
     UNITED STATES OF AMERICA, US
14   POSTAL SERVICE, MARLON B.
     PARILLA; and DOES 1 through 10
15   Inclusive,
16          Defendants.
17
18                                                     COMPLAINT
19          COME NOW Plaintiffs, by and through counsel, ROBERT F. BUZZARD, The law firm of
20   California Injury Agency, LLP, and for their causes of action against Defendants, pursuant to 28
21   U.S.C. §§ 2671 et seq., respectfully state as follows:
22                                                        PARTIES
23          1.         Plaintiffs, at all times material hereto, were and are individuals over the age of
24   eighteen (18) years residing in the City of Sunnyvale, CA.
25          2.         Defendant United States of America (“USA”) operates the Unites States Postal
26   Service (“USPS”).
27          3.         Upon information and belief, at all times material hereto, Defendant MARLON B.
28   PARILLA, Jr. was an employee of USPS.
                                                             -1-
                                               Complaint for Personal Injuries
                       Case 5:21-cv-03940 Document 1 Filed 05/25/21 Page 2 of 7




 1                                                    JURISDICTION
 2               4.     This action is brought pursuant to 28 U.S.C. §§ 2671 et seq., known as the Federal
 3   Tort Claims Act.
 4               5.     This Court is vested with jurisdiction pursuant to 28 U.S.C. § 1346(b).
 5               6.     On April 29, 2021, Plaintiff Allen Chan submitted an administrative claim for the
 6   claims set forth herein.
 7               7.     On June 14, 2021, Plaintiff Allen Chan’s administrative tort claim will be denied by
 8   operation of law. This action is timely filed, and all conditions precedent to this action pursuant to
 9   the Federal Tort Claims Act have been satisfied.
10               8.     Venue is properly within this district pursuant to 28 U.S.C. §§ 1402 as Plaintiffs
11   reside in this judicial district and the acts or omissions complained of occurred in this judicial
12   district.
13                                        FACTS COMMON TO ALL COUNTS
14               9.     On or about May 25, 2019, in the City of Sunnyvale, County of the Santa Clara,
15   California, Plaintiff Allen Chan Plaintiff was Driving his Lexus RX 350 2007, with plate number
16   5WBJ933, at around 3:40 PM. Plaintiff turned left onto Tamarack Lane from Halford Avenue,
17   heading west.
18               10.    At said time and place, USPS driver Defendant MARLON B. PARILLA, Jr., was
19   driving a USPS vehicle. About 150 feet from the intersection, Plaintiff saw the mail truck double
20   parked on the driving lane. (https://goo.gl/maps/Lx2GWugcCkxzYo4d6).
21               11.    Plaintiff slowed down to almost a complete stop behind it and noticed that it did not
22   have any lights or blinkers on. This part of the road does not have an intersection or driveways. The
23   road itself does not have any divider lines or markings.
24               12.    After several seconds, Plaintiff merged left and proceeded to pass the truck.
25   Traveling at about 20 MPH, Plaintiff was about three quarters of the way past when he heard an
26   impact and his car was suddenly and violently jerked sidewards, the USPS truck had tried merging
27   left into Plaintiff.
28               13.    At said time and place, USPS driver Defendant MARLON B. PARILLA, Jr. failed
                                                             -2-
                                               Complaint for Personal Injuries
                   Case 5:21-cv-03940 Document 1 Filed 05/25/21 Page 3 of 7




 1   to yield to Plaintiff’s vehicle causing a collision with the rear of Plaintiff Allen Chan’s vehicle.
 2          14.     At said time and place, USPS driver Defendant MARLON B. PARILLA, Jr. was in
 3   the course and scope of his employment with Defendant USA.
 4                                    COUNT I – RESPONDEAT SUPERIOR
 5          COMES NOW Plaintiff Allen Chan and, for Count I of his cause of action against
 6   Defendant USA, alleges and states as follows:
 7          15.     Plaintiff Allen Chan adopts by reference paragraphs 1-16.
 8          16.     As a government entity, Defendant USA acts through its officers, agents, servants,
 9   and/or employees. Any acts or omissions of an officer, agent, servant, and/or employee made while
10   acting in the scope of authority delegated by Defendant USA, or within the scope of the duties of
11   said employee, is the act or omission of Defendant USA.
12          17.     That Defendant USA, through its agent or employee, was negligent in:
13          a.      in failing to yield the right of way;
14          b.      in failing to keep a careful lookout;
15          c.      in driving at an excessive speed under the circumstances;
16          d.      in failing to sound warning;
17          e.      in failing to stop or slow after Defendant knew or, by the use of the highest degree of
18   care, could have known there was a reasonable likelihood of collision
19          f.      in allowing Defendant’s vehicle to come into contact with Plaintiff’s vehicle
20          18.     That on or about May 25, 2019, the State of California had in full force and in effect
21   various municipal codes; that Defendant breached said codes that constitute actionable negligence
22   per se and that the specific codes which were breached are set forth in pertinent part:
23          a.      in driving recklessly in violation of Vehicle Code 23103; and
24          b.      in executing an unsafe lane change under the circumstances in violation of Vehicle
25   Code 22107.
26          c.      in failing to yield the right of way in violation of Vehicle Code 21804.
27          19.     Defendant USA’s negligence caused or contributed to cause Plaintiff Allen Chan to
28   sustain injuries to his neck, shoulder, back, buttocks, and thighs. He suffered pain and anxiety of
                                                           -3-
                                             Complaint for Personal Injuries
                     Case 5:21-cv-03940 Document 1 Filed 05/25/21 Page 4 of 7




 1   body and mind, and experienced emotional upset as an incident of his physical injuries, suffers
 2   them at the present time, and will suffer them in the future, said injuries, pain, and damages being
 3   permanent, disabling, and progressive.
 4          20.       By reason of his injuries, Plaintiff Allen Chan paid or became obligated for, and in
 5   the future will pay or become obligated for, items of expense in obtaining and receiving medical
 6   care and treatment, including possible surgery, and has suffered loss of enjoyment of life.
 7          WHEREFORE, Plaintiff Allen Chan prays that he be awarded fair and reasonable damages
 8   in excess of $2,000,000.00 together with his costs herein incurred and expended, and for such
 9   further and additional relief as this Court deems just and proper under the circumstances.
10                                COUNT II – NEGLIGENT HIRING/ TRAINING
11          COMES NOW Plaintiff Allen Chan and, for Count II of his cause of action against
12   Defendant USA, alleges and states as follows:
13          21.       Plaintiff Allen Chan adopts by reference paragraphs 1-20.
14          22.       Defendant USA owed the general public, including Plaintiff Allen Chan, a duty to
15   diligently and adequately screen potential employees regarding their driving abilities.
16          23.       Defendant USA owed the general public, including Plaintiff Allen Chan, a duty to
17   diligently and adequately train employees regarding their driving abilities.
18          24.       Defendant USA failed to properly instruct Defendant MARLON B. PARILLA on
19   safe driving.
20          25.       Defendant USA failed to provide Defendant MARLON B. PARILLA with
21   continuing education on the safe driving skills necessary to fulfill his duty of care.
22          26.       Defendant USA’s negligence caused or contributed to cause Plaintiff Allen Chan to
23   sustain injuries to his brain, neck, shoulder, back, buttocks, and thighs. He suffered pain and anxiety
24   of body and mind, and experienced emotional upset as an incident of his physical injuries, suffers
25   them at the present time, and will suffer them in the future, said injuries, pain, and damages being
26   permanent, disabling, and progressive.
27          27.       By reason of his injuries, Plaintiff Allen Chan paid or became obligated for, and in
28   the future will pay or become obligated for, items of expense in obtaining and receiving medical
                                                           -4-
                                             Complaint for Personal Injuries
                  Case 5:21-cv-03940 Document 1 Filed 05/25/21 Page 5 of 7




 1   care and treatment, including possible surgery, and has suffered loss of enjoyment of life.
 2          WHEREFORE, Plaintiff Allen Chan prays that he be awarded fair and reasonable damages
 3   in excess of $2,000,000.00 together with his costs herein incurred and expended, and for such
 4   further and additional relief as this Court deems just and proper under the circumstances.
 5                         COUNT III – NEGLIGENT SUPERVISION/ RETENTION
 6          COMES NOW Plaintiff Allen Chan and, for Count III of his cause of action against
 7   Defendant USA, alleges and states as follows:
 8          28.     Plaintiff Allen Chan adopts by reference paragraphs 1-27.
 9          29.     Defendant USA owed the general public, including Plaintiff Allen Chan, a duty to
10   diligently and adequately evaluate the performance of employees regarding safe driving and their
11   duty of care, including through the use of supervision.
12          30.     Defendant USA owed the general public, including Plaintiff Allen Chan, a duty to
13   dismiss employees who fail to exhibit safe driving and an understanding of their duty of care.
14          31.     Defendant USA breached its afore mentioned duties to the general public, including
15   Plaintiff Allen Chan, by failing to properly evaluate, supervise, and/or dismiss Defendant
16   MARLON B. PARILLA.
17          32.     Defendant USA’s negligence caused or contributed to cause Plaintiff Allen Chan to
18   sustain injuries to his brain, neck, shoulder, back, buttocks, and thighs. He suffered pain and anxiety
19   of body and mind, and experienced emotional upset as an incident of his physical injuries, suffers
20   them at the present time, and will suffer them in the future, said injuries, pain, and damages being
21   permanent, disabling, and progressive.
22          33.     By reason of his injuries, Plaintiff Allen Chan paid or became obligated for, and in
23   the future will pay or become obligated for, items of expense in obtaining and receiving medical
24   care and treatment, including possible surgery, and has suffered loss of enjoyment of life.
25          WHEREFORE, Plaintiff Allen Chan prays that he be awarded fair and reasonable damages
26   in excess of $75,000.00 together with his costs herein incurred and expended, and for such further
27   and additional relief as this Court deems just and proper under the circumstances.
28   ////
                                                          -5-
                                            Complaint for Personal Injuries
                   Case 5:21-cv-03940 Document 1 Filed 05/25/21 Page 6 of 7




 1                                          COUNT IV - NEGLIGENCE
 2          COMES NOW Plaintiff Allen Chan, and for Count IV of his cause of action against
 3   Defendant MARLON B. PARILLA, Jr., alleges and states as follows:
 4          34.     Plaintiff Allen Chan adopts by reference paragraphs 1-33.
 5          35.     That Defendant MARLON B. PARILLA, Jr. owed Plaintiff Allen Chan a duty to
 6   operate his vehicle with the highest degree of care, yet failed to do so and was therefore negligent,
 7   reckless, and careless in the following respects:
 8          a.      in failing to yield the right of way;
 9          b.      in failing to keep a careful lookout;
10          c.      in driving at an excessive speed under the circumstances;
11          d.      in failing to sound warning;
12          e.      in failing to stop or slow after he knew or, by the use of the highest degree of care,
13   could have known there was a reasonable likelihood of collision; and
14          f.      in allowing his vehicle to come into contact with Plaintiff’s vehicle.
15          36.     That on or about May 25, 2019, the State of California had in full force and in effect
16   various statutes; that Defendant breached said codes that constitute actionable negligence per se and
17   that the specific codes which were breached are set forth in pertinent part:
18          a.      in driving recklessly in violation of Vehicle Code 23103; and
19          b.      in executing an unsafe lane change under the circumstances in violation of Vehicle
20   Code 22107.
21          c.      in failing to yield the right of way in violation of Vehicle Code 21804.
22          37.     Defendant’s negligence directly caused or contributed to cause Plaintiff Allen Chan
23   to sustain injuries to his brain, neck, shoulder, back, buttocks, and thighs. He suffered pain and
24   anxiety of body and mind, and experienced emotional upset as an incident of his physical injuries.
25   He has suffered all of the above injuries, pain, and damages since the date of the accident, suffers
26   them at the present time, and will suffer them in the future, said injuries, pain, and damages being
27   permanent, disabling, and progressive.
28          38.     By reason of his injuries, Plaintiff Allen Chan paid or became obligated for, and in
                                                          -6-
                                            Complaint for Personal Injuries
                  Case 5:21-cv-03940 Document 1 Filed 05/25/21 Page 7 of 7




 1   the future will pay or become obligated for, items of expense in obtaining and receiving medical
 2   care and treatment, including surgery, and has suffered loss of enjoyment of life.
 3                                   COUNT V – LOSS OF CONSORTIUM
 4          39.     COMES NOW Plaintiff Margarette Chan, and for Count V of her cause of action
 5   against Defendant MARLON B. PARILLA, Jr., alleges and states as follows:
 6          40.     Plaintiff Margarette Chan adopts by reference paragraphs 1-33.
 7          41.     Due to the injuries sustained by her husband, Plaintiff Allen Chan, Margarette Chan
 8   has experienced loss of love, companionship, comfort, care, assistance, protection, affection,
 9   society, and moral support; and the loss of the enjoyment of sexual relations
10
11   WHEREFORE, Plaintiffs prays judgment against Defendant(s) as follows:
12          a.      Non-economic damages of $2,000,000;
13          b.      All medical and incidental expenses according to proof;
14          c.      All loss of earnings according to proof;
15          d.      Prejudgment interest to the extent permitted by law;
16          e.      All loss related to the loss of household services to the extent permitted by law;
17          f.      Trial by jury;
18          g.      All costs of suit; and
19          h.      Such other and further relief as this Court may deem just and proper.
20
21   Respectfully submitted,
22
     DATED: May 21, 2021                            By: _______________________________
23                                                        ROBERT F. BUZZARD, Esq.
24                                                        CALIFORNIA INJURY AGENCY

25
26
27
28
                                                           -7-
                                             Complaint for Personal Injuries
